Citation Nr: 1100372	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  06-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to June 14, 2010.

2.  Entitlement to a rating in excess of 70 percent for PTSD from 
June 14, 2010.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for loss of teeth due to 
injury.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied an application to reopen a claim for 
service connection for loss of teeth due to injury and granted 
service connection and assigned a 30 percent rating for PTSD, 
effective from November 30, 2004.  A July 2010 rating decision 
has recently increased the rating for PTSD to 70 percent, 
effective from June 14, 2010.  The Veteran has continued his 
appeal.  Jurisdiction over the claims lies with the RO in Boston, 
Massachusetts.  

In March 2009, a hearing was held before the undersigned Veterans 
Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 
2002).  

In June 2009, the Board remanded the claims for procedural and 
evidentiary considerations.  The Board also determined that the 
issues of entitlement to service connection for shrapnel 
fragments of the neck and erectile dysfunction had been raised by 
the record, but had not yet been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board determined 
that it did not have jurisdiction over them, and they were 
referred to the AOJ for appropriate action.  As the Board's 
review of the record does not reveal that the AOJ took any action 
with respect to these claims, the Board will once again refer 
these matters for appropriate consideration.  

Finally, the Board finds that as a result of a July 2009 Vet 
Center social worker's report and VA PTSD examination results 
from June 2010, the record has raised a claim for TDIU as an 
included claim within the Veteran's currently pending increased 
rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Therefore, this issue has been added as an additional subject for 
current appellate consideration.  However, additional development 
is required with respect to this claim.  The issue of entitlement 
to TDIU is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Before June 14, 2010, the Veteran's PTSD was manifested by 
symptoms that more nearly approximated occupational and social 
impairment, with deficiencies in most areas, but not total 
occupational and social impairment.

2.  Since June 14, 2010, the Veteran's PTSD was manifested by 
symptoms that more nearly approximated occupational and social 
impairment, with deficiencies in most areas, but not total 
occupational and social impairment.  

3.  A claim for service connection for loss of teeth due to 
injury was denied by a September 1982 rating decision that was 
not appealed.

4.  The evidence submitted since the September 1982 rating 
decision pertinent to the claim for service connection for loss 
of teeth due to injury is either cumulative or redundant, does 
not relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  



CONCLUSIONS OF LAW

1.  For the period prior to June 14, 2010, the criteria for an 
initial 70 percent rating, but not greater, for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.130, Diagnostic Code 9411 (2010).

2.  Since June 14, 2010, the criteria for a rating in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2010).  

3.  The September 1982 rating decision, which denied the 
Veteran's claim for service connection for loss of teeth due to 
injury, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2010).

4.  New and material evidence has not been submitted since the 
September 1982 rating decision pertinent to the claim for service 
connection for loss of teeth due to injury, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's increased rating claims arise from the Veteran's 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Veteran's new and material claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)), imposes obligations on VA in terms of its duty to notify 
and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the RO.  
Id. at 120.

VCAA notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the application to reopen the claim 
for service connection for loss of teeth due to injury, a January 
2005 letter advised the Veteran of the evidence necessary to 
substantiate a claim for service connection, including the type 
of evidence required to reopen his previously denied claim, 
advised of his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The content of this and more complete 
notice provided in September 2009 complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  A March 2006 letter and the 
September 2009 letter also advised the Veteran of the bases for 
assigning ratings and effective dates, and were respectively 
followed by readjudication of the claim in a November 2006 
statement of the case and July 2010 supplemental statement of the 
case.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent post-service treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO has obtained all available service and VA treatment 
records.  The Veteran was also afforded multiple VA examinations 
to support his increased rating claim, and the Veteran has not 
argued that the most recent VA examination was inadequate for 
rating purposes.  Significantly, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Although the Veteran was 
not afforded an examination and etiological opinion with respect 
to his application to reopen the claim for service connection for 
loss of teeth due to injury, since 38 C.F.R. § 3.159(c)(4) does 
not apply to finally adjudicated claims unless new and material 
evidence has been received, and the Board has concluded that such 
evidence has not been received as to the application to reopen a 
claim for service connection for loss of teeth due to injury, the 
Board finds that an examination and etiological opinion is not 
warranted as to this claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has 
also not claimed that VA has failed to comply with the 
requirements of the VCAA.




II.  Increased Rating Claim

Service-connected disabilities are rated in accordance with VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), 
which is based on average impairment of earning capacity. 
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  When after considering carefully all procurable and 
assembled data a reasonable doubt arises regarding the degree of 
disability, the Board shall resolve such doubt in favor of the 
claimant.  38 C.F.R. § 4.3.  In all such claims, separate ratings 
for separate periods of time, as the evidence may show, is 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or whether a 
preponderance of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As was noted previously, in May 2005, the RO granted service 
connection for PTSD and assigned an initial 30 percent rating, 
from November 2004.  In July 2010, the RO assigned an evaluation 
of 70 percent for PTSD, effective June 14, 2010.

PTSD is rated under Diagnostic Code 9411, which provides for a 50 
percent rating where there is occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of the Veteran's close 
relatives, own occupation, or own name.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

Under the Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed.) (DSM-IV), global assessment of functioning (GAF) scale 
scores of 51 to 60 generally reflect some moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).

VA PTSD examination in February 2005 revealed that the Veteran 
had not received any treatment at VA over the previous ten years, 
but had treated at the Vet Center two years earlier.  He denied 
any relevant hospitalizations and was currently employed with the 
fire department, where he had been employed for 23 years.  He 
voiced the belief that his time at the fire department would not 
continue much longer due to severe arthritis in the knees.  He 
had been married since 1971 and had one son.  He denied 
socializing much and leisure activities were reportedly limited.  
He did watch television and occasionally went on trips with his 
wife.  Mental status examination revealed no evidence of a 
thought disorder.  The Veteran denied delusions or ideas of 
reference.  He did state that he had "images" of Vietnam nearly 
every day that appeared to the examiner to be short flashbacks on 
further description.  The Veteran indicated that he had been 
suicidal in the past but never had a plan and currently denied 
suicidal or homicidal ideation.   He was able to maintain his 
activities of daily living, and was oriented in all spheres.  The 
Veteran reported that his memory was poor for dates and names, 
and that he had to write things down in order to remember them.  
He also reported panic attacks in the past but none recently.  He 
endorsed depression which he stated occurred "in phases off and 
on."  His sleep was described as fitful and he arose at night to 
check the doors and windows.  

The Axis I diagnosis was PTSD, chronic and moderate to severe, 
and the Veteran was assigned a global assessment of functioning 
(GAF) scale score of 47.  

At the Veteran's hearing before the Board in March 2009, the 
Veteran testified that he was recently retired from the fire 
department, where he had been employed for 25 years (transcript 
(T.) at p. 4).  When he was on the job, he worked two 14 hour 
shifts at night followed by a day off, and he would have 
difficulty sleeping during the night (T. at pp. 5-6).  He had 
also previously abused alcohol but did not do so currently (T. at 
p. 6).  While he characterized his marriage as decent, he stated 
that he was easily agitated, anxious, and depressed (T. at p. 7).  

Vet Center records for the period of March to December 2009 
reflect that in March 2009, the Veteran's PTSD symptoms included 
memory loss, illogical speech, disorganized thinking, and 
difficulty concentrating.  During the same time period as his 
last VA examination in 2005, the Veteran took early retirement, 
and reported that his PTSD was a major factor in addition to 
stroke.  Symptoms of PTSD included memory loss, illogical 
language, recurrent distressing images, hypervigilance, 
unprovoked outbursts of irritability, and diminished social 
network (now only combat veterans).  In early May 2009, the 
Veteran was noted to have a limited affect.  It was also noted 
that the plan included specifying unemployability in a letter 
supporting increased VA compensation.  

In a July 2009 medical statement from the Veteran's most recent 
treating social worker at the Vet Center, the Veteran's social 
worker indicated that the Veteran reported that his chronic sleep 
problems had worsened since his retirement from the fire 
department in 2005.  The Veteran reported awakening every two 
hours.  He also stated that he had nightmares regularly.  This 
examiner also noted that the Veteran expressed having constant 
thoughts of killing himself, and reported panic attacks and only 
feeling safe when he was alone.  His spouse also stated that 
since the Veteran's retirement, he had been neglecting his 
personal care.  In conclusion, this examiner stated that the 
Veteran had chronic PTSD related to his two combat-tours in 
Vietnam, and that he was permanently unemployable due to his 
PTSD.  The examiner further commented that his only social 
connection was his wife and that he did not trust other people.  

An August 2009 VA outpatient consultation record indicates that 
the Veteran had been struggling with sleep problems for the 
previous 40 years, and that his symptoms worsened after he 
received early retirement due to arthritis about four years 
earlier.  Over the previous few months, the Veteran described his 
mood as "irritable."  He denied feelings of 
hopelessness/helplessness.  He also denied suicidal/homicidal 
ideation.  The Veteran indicated that his activities had been 
limited since he had a stroke in 2007.  He further mentioned 
being "depressed" in the past along with missing occasional 
days from work due to his symptoms and thoughts of hurting 
himself without any specific plan.  The Veteran denied having 
symptoms of mania/hypomania such as elevated mood, decreased need 
for sleep, increased energy, or taking part in risk taking 
behaviors.  He also denied psychotic symptoms such as 
hallucinations, panic attacks, excessively worrying, or 
obsessive-compulsive behavior.  

Mental status examination revealed that the Veteran was alert and 
attentive.  He was somewhat disheveled and had poor hygiene.  His 
mood was described as "okay" and affect was mood-congruent and 
appropriate.  The Veteran was not considered delusional and 
insight and judgment were described as good.  The Axis I 
diagnosis was PTSD, chronic, alcohol abuse, in remission, 
cognitive disorder not otherwise specified, rule out mood 
disorder to general medical condition, such as cerebrovascular 
accident, and rule out history of major depressive episode.  The 
Veteran was assigned a GAF of 45.  This examiner summarized that 
the Veteran had a history of PTSD, alcohol abuse (in remission) 
along with other medical comorbidities including cerebrovascular 
accident, who was being evaluated for PTSD.  He further stated 
that psychosocial stressors such as the Veteran's early 
retirement from gainful employment due to arthritis and history 
of stroke in 2007 may have worsened his symptoms, leading him to 
seek further help.  

A VA outpatient record entry dated at the end of August 2009 
reflects that certain medication had helped him to fall asleep 
but that he would awaken once during the night and go back to 
sleep in approximately one hour.  The Veteran was noted to be 
well-dressed as compared with his previous consultation.  In 
September 2009, it was noted that the Veteran indicated having 
increased sleep and denied having worsening symptoms of PTSD.  
The Veteran was again assigned a GAF of 45.  In October 2009, 
however, it was noted that the Veteran's sleep continued to be 
disrupted in the middle of the night and that he experienced an 
increase in intrusive memories.  The Veteran was assigned a GAF 
of 48.  In December 2009, the Veteran stated that he felt less 
irritable and that the relationship with his wife was improving.  
The Veteran was assigned a GAF of 50.  

In a medical statement, dated in December 2009, the Veteran's 
most recent treating social worker at the Vet Center indicated 
that the Veteran had severe PTSD and should be rated at 70 
percent.  

VA treatment records further reflect that while the Veteran was 
assigned GAFs of 55 over the period of January to May 2010, in 
June 2010, it was noted that he endorsed suicidal ideation and 
was assigned a GAF of 45.  The Veteran then stated that the last 
occasion he had suicidal thoughts was about six months earlier.  
He denied homicidal thoughts.  The Veteran also continued to be 
forgetful and had panic attacks once or twice a year.  He also 
endorsed depression but was unable to rate his level of 
depression.  Additionally, the Veteran continued to suffer with 
sleep impairment.  There was also evidence of hypervigilance and 
irritability.  The Axis I diagnosis was PTSD, chronic and 
moderately severe, and alcohol abuse, in full remission.  The 
Veteran again noted that his PTSD had worsened since his 
retirement, and that his irritability and difficulty in getting 
along with others contributed to his retirement, although the 
examiner noted there were also issues of physical problems from 
arthritis.  

VA PTSD examination in June 2010 was conducted by the same 
examiner who conducted the Veteran's last VA PTSD examination in 
February 2005.  It was noted that the Veteran continued to 
receive monthly treatment at VA, and was also attending a Vet 
Center, where he saw a counselor at the rate of approximately 
twice a month.  The examiner noted that the records indicated 
that the Veteran retired from the fire department in part because 
of advancing arthritis but also because of the stress.  The 
Veteran thereafter worked briefly as a plumber but then had a 
stroke a year later, and had not been able to work at all since 
that time.  Mental status examination revealed that the Veteran 
was cooperative and casually dressed, and showed no overt 
evidence of a thought disorder.  He walked with a cane.  He 
denied delusions or ideas of reference.  He endorsed suicidal 
ideation, the last time being about six months earlier.  He 
denied homicidal thoughts.  He was able to maintain the 
activities of daily living.  His short-term memory was poor and 
the Veteran was forgetful.  He also reported panic attacks at the 
rate of once or twice a year.  He continued to have depression 
and a chronic sleep impairment, with difficulty falling asleep 
and then maintaining sleep.  The examiner commented that the 
Veteran reported that his PTSD symptoms had worsened since his 
retirement, with sleep walking and increased hypervigilance.  The 
Veteran also reported increased irritability.  The Axis I 
diagnosis was PTSD, chronic and moderately severe, and alcohol 
abuse, in full remission.  The Veteran was assigned a GAF of 45.  
The examiner noted that while the Veteran reported that his 
irritability and difficulty getting along with people contributed 
to his retirement, there were also issues of physical problems 
with arthritis, and the Veteran worked briefly as a plumber 
before having a stroke.  

Turning first to the period prior to June 14, 2010, the medical 
evidence documenting the level of severity of the Veteran's PTSD 
for this period begins with the February 2005 VA PTSD examination 
results and thereafter is not supported by additional documentary 
evidence until March 2009.  However, the same examiner conducted 
both VA examinations and despite the fact that he noted the 
Veteran's report of worsening symptoms since the Veteran's 
retirement (2006), the Axis I diagnosis in February 2005 of 
chronic, moderate to severe PTSD, was, in essence, the same 
diagnosis provided in June 2010 of chronic, moderately severe 
PTSD; the respective GAF scores of 47 and 45 were both 
representative of serious occupational and social impairment and 
consistent with the majority of the other GAF scores of record; 
and the Veteran's most prevalent continuing symptoms of disrupted 
sleep, impaired short-term memory, intermittent depression, 
intermittent panic attacks, estrangement from others, daily 
flashbacks, and intermittently poor hygiene have continued 
throughout the entire time frame on appeal.  Therefore, giving 
the Veteran the benefit of the doubt, the Board finds that the 
criteria for a 70 percent rating have been met since the 
establishment of service connection for this disorder.  

On the other hand, turning to the issue of entitlement to a 100 
percent schedular rating at any stage during the time frame on 
appeal, in addition to the fact that the Veteran did not retire 
until after he filed his claim for service connection for PTSD, 
the Board's review of the evidence as a whole reflects that with 
the exception of the Veteran's most recent social worker in July 
2009, no examiner has found that the Veteran had total 
occupational impairment as the sole result of his PTSD.  Instead, 
other examiners have simply noted the Veteran's statements of 
other contributing factors such as the Veteran's stroke in 2007 
and his arthritis, which are not service-connected disabilities.  
In addition, to the extent that the Veteran's most recent social 
worker found the Veteran unemployable solely due to his PTSD, a 
review of the facts contained within that report reflects an 
assessment of symptoms that is inflated in comparison with all of 
the other treatment and examination of records.  More 
specifically, in describing the Veteran's symptoms of PTSD, the 
social worker's statements indicating that the Veteran awakened 
every two hours at night, was experiencing constant suicidal 
thoughts, only felt safe when at home, and neglected his personal 
care, are all found to be overstatements of the more frequent 
reports of awakening once in the middle of the night, panic 
attacks at the rate of one or twice a year, periodically 
diminished personal hygiene, and periodic passive suicidal 
ideation.  

It should also be noted that a 100 percent rating requires total 
social and occupational impairment, and with the Veteran clearly 
able to work until 2006, and the fact that of the criteria for a 
100 percent rating only some impairment in thought processes and 
periodically poor personal hygiene were demonstrated during this 
period, the Board finds that at no stage during the entire time 
frame on appeal was the Veteran's PTSD ever manifested by 
symptoms that more nearly approximated total occupational and 
social impairment.  

In addition, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice 
in exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  Second, if the schedular rating does 
not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

During the entire time frame on appeal, the Veteran's symptoms 
associated with his service-connected PTSD were moderately severe 
and made it difficult for the Veteran to carry on work-related 
activities.  Such impairment is contemplated by the applicable 
rating criteria.  The rating criteria reasonably describe the 
Veteran's disability.  Referral for consideration of an 
extraschedular rating for the time period relevant on appeal is, 
therefore, not warranted.


III.  New and Material Claim

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

The record with respect to this claim reflects that the September 
1982 rating decision denied service connection for loss of teeth 
due to injury, and that the Veteran did not file a timely notice 
of disagreement as to that decision.  Accordingly, it became 
final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, 
the Veteran's claim for service connection for loss of teeth due 
to injury may only be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  

Evidence is new if it has not been previously submitted to agency 
decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  In this regard, 
the Board notes that, in a recent case, the Court clarified that 
the phrase "raises a reasonable possibility of substantiating 
the claim" is meant to create a low threshold that enables, 
rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 
(U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated 
that reopening is required when the newly submitted evidence, 
combined with VA assistance and considered with the other 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  Id. 

For purposes of determining whether VA has received new and 
material evidence sufficient to reopen a previously-denied claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

With respect to the claim for service connection for loss of 
teeth due to injury, based on the grounds stated for the denial 
in the September 1982 rating decision, new and material evidence 
to reopen the claim for service connection for loss of teeth due 
to injury would be evidence of injury to the jaw that resulted in 
the loss of teeth.  

In this regard, additional evidence received since the September 
1982 rating decision includes additional VA treatment and 
examination records documenting some scarring on the Veteran's 
upper lip, and additional statements and testimony from the 
Veteran regarding the circumstances of the in-service dental 
trauma that resulted in the loss of teeth.  

However, the Board cannot conclude that such evidence constitutes 
new and material evidence to reopen the claim.  More 
specifically, although the Veteran may have sustained some trauma 
to his upper lip, there is still no competent evidence linking 
tooth loss and/or an identifiable dental disability to an injury 
to the Veteran's jaw during service (see 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2010).  In addition, the Veteran's 
statements about being struck by a board on the face during 
service are cumulative of statements made at the time of the last 
final denial in September 1982.  

It should also be remembered that the term "service trauma" does 
not include the intended effects of therapy or restorative dental 
care and treatment provided during a Veteran's military service 
(see 38 C.F.R. § 3.306(b)(1) (2010); VAOGCPREC 5-97), and that 
absent a demonstration of dental trauma, service connection may 
be considered solely for the purpose of determining entitlement 
to VA dental examinations or outpatient dental treatment.  
Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

Therefore, the Board finds that it has no alternative but to 
conclude that the additional evidence received in this case as to 
the claim for service connection for loss of teeth due to injury 
does not relate to an unestablished fact necessary to 
substantiate the claim and thus is not material.  It is also not 
material because it is essentially redundant of assertions 
maintained at the time of the previous final denial in September 
1982, and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  


ORDER

Entitlement to an initial 70 percent rating, but not greater, for 
PTSD prior to June 14, 2010, is granted, subject to the statutes 
and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD since 
June 14, 2010, is denied.

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for loss 
of teeth due to injury is denied.


REMAND

As was noted previously, as a result of a July 2009 Vet Center 
social worker's report and VA PTSD examination results from June 
2010, the Board finds that the record has raised an additional 
claim for TDIU as an included claim within the Veteran's claim 
for an increased rating for his PTSD.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Therefore, the Board finds that the 
Veteran should be provided with an examination and opinion as to 
whether the Veteran's service-connected disabilities render him 
unable to secure or follow substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for a TDIU; (2) the information and 
evidence that VA will seek to obtain on 
his behalf; and (3) the information or 
evidence that he is expected to provide.  
A copy of this notification must be 
associated with the claims folder.  

2.  Thereafter, schedule the Veteran for 
appropriate VA examination to determine 
the impact that his service-connected 
disabilities have on his ability to secure 
or follow substantially gainful 
employment.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
conducted.  

The examiner should state the degree to 
which the Veteran's service-connected 
disabilities of PTSD, diabetes mellitus, 
type II, malaria, tinnitus, and bilateral 
hearing loss affect his ability to secure 
or follow substantially gainful 
employment.  

All opinions must be supported by a clear 
rationale.

3.  Read the medical opinion obtained to 
ensure that the remand directives have 
been accomplished, and return the case to 
the examiner if all questions posed are 
not answered.  

4.  Finally, adjudicate the claim for a 
TDIU.  If the benefit sought on appeal is 
not granted in full, a supplemental 
statement of the case should be issued and 
the Veteran and his representative 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


